Citation Nr: 0925404	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
Hepatitis C.

2.  Entitlement to service connection for a left eye 
disorder, claimed as glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left eye 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records do not contain any complaints, 
findings, or diagnoses of Hepatitis C or any symptoms 
reasonably attributable thereto.

2.  Hepatitis C was not diagnosed until 2000, many years 
after service.

3.  Post-service risk factors include intravenous drug use.

4.  Hepatitis C is not related to active service, including 
any in-service risk factor.


CONCLUSION OF LAW

Residuals of Hepatitis C were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The Veteran maintains that he incurred Hepatitis C in 
service.  Specifically, he alleges that he was exposed to the 
virus in the Republic of Vietnam, most likely through 
receiving tainted blood after he was treated for a shrapnel 
wound injury, or by drinking the water, by having unprotected 
intercourse, or by being exposed to other soldiers' blood.  

Major risk factors for the hepatitis C virus include receipt 
of blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration (VBA) All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).  Notably, 
drinking water has not been included in the list of major 
risk factors.
	
	Service treatment records reflect that the Veteran was 
treated in February 1968 for open, multiple fragment wounds 
to the face, left shoulder, left arm, and chest.  He was 
referred for psychiatric outpatient care in March 1968, and a 
narrative summary of the injury indicated that he was 
"healed on admission with metallic fragments remaining."  
He was seen in the Surgery Clinic in May 1968 "where a 
foreign body was removed from the left arm."  However, there 
is no indication that the treatment of the shell fragment 
wound residuals required a blood transfusion.  In fact, the 
evidence suggests that he did not require a blood 
transfusion.  
	
	Specifically, the May 1968 procedure was described as an 
"incision and removal" and, although 1% Xylocaine was 
applied as anesthesia, this indicates that it was a topical 
agent, suggesting an outpatient-type procedure.  Moreover, 
there was no entry for utilization of a blood transfusion, 
despite a complete record of his injury and treatment.  
Therefore, the Board finds that the evidence weighs against a 
finding of an in-service blood transfusion.  
	
	Moreover, the evidence fails to show that the Veteran had in-
service exposure to contaminated blood or fluids via duties 
in patient care or clinical laboratory work.  In fact, his 
military specialty occupation (MOS) was listed as a light 
weapons infantryman on his Form DD-214.  Further, he stated 
that he engaged in unprotected intercourse with prostitutes 
in service.  Even accepting his assertions, it does not 
appear that he reported any high-risk sexual activities or 
that he sought treatment for or complained of any sexually 
transmitted diseases in service.  The Board recognizes that 
that Hepatitis C was not recognized prior to the late 1980s 
and that the absence of in-service manifestations is not 
dispositive of the issue.  
	
	A review of post-service records reflected that the Veteran 
was first diagnosed with Hepatitis C in October 2000, 
approximately 32 years after his separation from service.  Of 
particular significance, although he sought treatment for a 
number of psychiatric and substance abuse problems, several 
laboratory tests - including tests such as hematology and 
complete blood count - taken throughout the 1980s were within 
normal limits.  
	
	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  Lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	 In this case, the Veteran is competent to report symptoms or 
engaging in high risk behaviors because this requires only 
personal knowledge as it comes to him through his senses. 
Layno, 6 Vet. App. at 470.  He has indicated that he was 
exposed to Hepatitis C risk factors in service and continued 
to have problems after discharge from service; however, his 
reported history of continued symptomatology associated with 
Hepatitis C since service, while competent, is nonetheless 
not credible.
	
	First, the Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial 
reported symptoms reasonably attributable to Hepatitis C in 
2000 (more than a 30-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	Next, when he initially sought treatment at the VA for 
Hepatitis C, he specifically denied a history of multiple 
sexual partners or of a blood transfusion prior to 1992.  
This is in direct contradiction to his statements made in 
connection with the claim.  Moreover, according to a January 
2001 VA treatment report, the single identified risk factor 
for Hepatitis C was intravenous drug use.  It is evident from 
the record that he had had a lengthy history of substance 
abuse, for which he was hospitalized several times.  Further, 
he admitted to post-service intravenous heroin use, as well 
as cocaine, alcohol, LSD, mescaline, codeine, and amyl 
nitrate during a February 2005 VA examination.  
	
	According to his hearing testimony before the undersigned 
Veterans Law Judge in May 2009, the Veteran explained that 
his past history of intravenous drug use began in 1970s 
(after service separation) and spanned approximately 10 to 20 
years.  Importantly, he did not claim that his disorder was 
related to service until he filed his claim.  His silence, 
when otherwise reporting his past medical history constitutes 
negative evidence.  Rucker, 10 Vet. App. at 73 (statements 
made to physicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).
	
	The Board has weighed the Veteran's statements as to in-
service risk factors and continuity, and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Cartright, 
2 Vet. App. at 25 (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony); Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Instead, the Board finds that the reported 
history he gave to VA upon initial diagnosis and treatment 
for Hepatitis C to be more credible and, thus, more 
probative.  
	
	Accordingly, the Board finds that the evidence weighs against 
the Veteran's claimed in-service risk factors of receiving 
tainted blood after he was treated for a shrapnel wound 
injury, drinking the water, having unprotected intercourse, 
and of being exposed to other soldiers' blood.  Instead, a 
post-service high risk activity of intravenous drug use has 
been demonstrated only after he was discharged from service.  
Therefore, continuity has not been established by his 
statements or the evidence of record.

	Next, service connection may nonetheless be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the evidence does not attribute the Veteran's 
Hepatitis C to active duty, despite his contentions to the 
contrary.    
	
Significantly, the Veteran's treating physician made no 
suggestion that Hepatitis C was related to service.  Instead, 
the only high-risk factor identified at the time of initial 
diagnosis was of intravenous drug use.  Importantly, he 
consistently reported that he did not use drugs intravenously 
until after discharge from service.  With no medical 
etiological opinion relating Hepatitis C to service, service 
connection is not warranted.  

In essence, the Veteran has offered only his own 
unsubstantiated opinion of the possibility of a medical 
connection.  Although he asserts that he was exposed to the 
virus while in Vietnam, his assertions are not probative 
because he is not shown to have the training, expertise, or 
experience to provide the etiology of this disorder. 

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
Hepatitis C is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Thus, his statements alleging that his current disability 
stemmed from service are without probative value.  Here, the 
Board attaches greater probative weight to the clinical 
findings, which identified intravenous drug use as his major 
risk factor, than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
relating to his diagnosis of and treatment for Hepatitis C.  
Additionally, the Veteran submitted private treatment records 
and statements on his behalf, and he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in May 2009.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the specific findings of 
normal serology and blood tests after service and the absence 
of a diagnosis or symptoms related to Hepatitis C for more 
than 30 years after service separation.  In addition, the 
Board finds that the medical evidence of record is sufficient 
to make a decision on the claim and that a remand for a VA 
examination is not warranted.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of Hepatitis C is denied.




REMAND

With regard to the Veteran's claim for entitlement to service 
connection for a left eye disorder, claimed as glaucoma, the 
Board finds that additional development is required to 
satisfy VA's obligations under the VCAA.  

Initially, VA's duty to assist includes the responsibility to 
obtain any relevant VA treatment records pertaining to the 
Veteran's claim.  During his May 2009 hearing, he indicated 
that he received treatment at the VA Medical Center (VAMC) in 
Chicago, Illinois, for glaucoma.  However, it does not appear 
that these records have been requested.  

Additionally, he also has been followed by the Ophthalmology 
division of the VAMC in Atlanta, Georgia, for several years, 
but only a single Ophthalmology treatment report has been 
submitted and associated with the claims file.  As these VA 
treatment records may be relevant to the claim on appeal, the 
RO should obtain these records. 

Next, the Veteran claims that his current diagnosis of left-
eye glaucoma is causally related to in-service trauma to the 
face in 1968 when he sustained a shell fragment wound injury.  
Alternatively, he argues that his left eye disorder is the 
result of being exposed to herbicides, such as Agent Orange, 
in the Republic of Vietnam.

The Board notes that the claims file contains evidence of a 
current diagnosis of primary open-angle glaucoma of the left 
eye.  Further, there is evidence of record that may indicate 
possible causal connection between his current diagnosed 
disability and service.  Specifically, a March 2006 VA 
Ophthalmology report revealed chorioretinal scarring of the 
left eye, and the Board acknowledges that he sustained a 
shrapnel wound injury to the face and neck, for which he is 
separately service-connected, in 1968.  

While the Veteran is competent to report symptoms as they 
come to him through his senses, glaucoma is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Given the evidence of record 
indicating an in-service injury to the face and neck and 
competent medical evidence demonstrating left-eye scarring as 
well as a current diagnosis of glaucoma, an examination is 
required to determine the nature and etiology of his 
glaucoma.  See McLendon, 20 Vet. App. 79 (2006).  

Specifically, a medical opinion is required to determine the 
likelihood that the Veteran's left eye glaucoma is related to 
service, including the shell fragment wound injury that he 
received in 1968.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VAMC 
in Chicago, Illinois.  Any negative 
search result should be noted in the 
record.  

2.  Obtain clinical records from the 
Ophthalmology division of the VAMC in 
Atlanta, Georgia.  Any negative search 
result should be noted in the record.  

3.  Schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his left eye disorder, 
claimed as glaucoma.  The examiner is 
directed to consider the Veteran's 
reported history of a shrapnel wound 
injury during service and is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the Veteran's 
left eye disorder is related to service, 
including his shrapnel wound injury.  

The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

4.  The RO should then readjudicate the 
claim for entitlement to service 
connection for a left eye disorder, 
claimed as glaucoma.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


